

115 HR 7603 IH: Improving Congressional Oversight of CFIUS Determinations Act
U.S. House of Representatives
2020-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7603IN THE HOUSE OF REPRESENTATIVESJuly 13, 2020Mr. Taylor (for himself and Mr. Himes) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Energy and Commerce, and Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Defense Production Act of 1950 to require congressional notice if the Committee on Foreign Investment in the United States notifies a party to a covered transaction that the Committee has completed all action with respect to such transaction, and for other purposes.1.Short titleThis Act may be cited as the Improving Congressional Oversight of CFIUS Determinations Act. 2.Certified notice at completion of an assessmentSection 721(b)(3) of the Defense Production Act of 1950 (50 U.S.C. 4565(b)(3)) is amended—(1)in subparagraph (A)—(A)in the heading, by adding or assessment at the end; and (B)by striking subsection (b) that concludes action under this section and inserting this subsection that concludes action under this section, or upon the Committee making a notification under paragraph (1)(C)(v)(III)(aa)(DD); and(2)in subparagraph (C)(i)—(A)in subclause (I), by striking and at the end;(B)in subclause (II), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(III)whether the transaction is described under clause (i), (ii), (iii), (iv), or (v) of subsection (a)(4)(B)..3.Technical corrections(a)In generalSection 1727(a) of the Foreign Investment Risk Review Modernization Act of 2018 (Public Law 115–232) is amended—(1)in paragraph (3), by striking (4)(C)(v) and inserting (4)(F); and(2)in paragraph (4), by striking subparagraph (B) and inserting subparagraph (C). (b)Effective dateThe amendments under subsection (a) shall take effect on the date of enactment of the Foreign Investment Risk Review Modernization Act of 2018.